ORDER

This matter is before the court upon consideration of the appellee’s motion to dismiss the appeal as moot. The appellee states that the district court stayed a decision in the case pending the decision of the Supreme Court in Rosales-Garcia v. Holland, 322 F.3d 386 (6th Cir.), cert. denied, — U.S. -, 123 S.Ct. 2607, 156 L.Ed.2d 627 (2003). The appellee argues that appellant’s notice of appeal from the order staying the decision of the district court became moot when the Supreme Court denied a petition for a writ of certiorari. The appellant has filed a motion to dismiss the motion to dismiss and a motion to amend. These two documents are responses to the appellee’s motion to dismiss. The appellant argues that his case is not moot, and that dismissal and remand to the district court would be improper. He argues the merits of his case and asserts that because of the intervening changes in the case law, the merits of his case should be heard by this court.
A review of the documents before the court indicates that the district court has not entered a final decision in the appellant’s case. By order entered May 23, 2003, the district court granted leave to file a document as a supplemental brief, it denied a motion for appointment of counsel, and it stayed the action for 45 days after the Supreme Court issued its final decision in the Rosales-Garcia case. The appellant appealed the order granting a stay.
The controversy regarding the stay of the action in the district court pending a ruling by the Supreme Court in Rosales-Garcia is moot because the Supreme Court has denied a petition for a writ of certiorari and the case is ready to be resumed in the district court. When a controversy becomes moot before final adjudication, the case is remanded to the district court with instructions to vacate the order from which the appeal was taken. United States v. Taylor, 8 F.3d 1074, 1077 (6th Cir.1993).
Accordingly, it is ordered that the motion to dismiss is granted, and the case is remanded to the district court to vacate the stay order and for consideration of the merits of the case.